Citation Nr: 0203856	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right index 
finger condition.

2.  Entitlement to service connection for a nervous 
condition, secondary to right index finger condition.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The medical evidence of record does not reveal a current 
right index finger condition.

3.  The veteran failed to report for a scheduled VA 
examination and did not submit good cause for his failure to 
report.

4.  The veteran does not have a service-connected disability.


CONCLUSIONS OF LAW

1.  A right index finger condition was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303(a), (b), (d) (2001).

2.  The veteran's nervous condition is not proximately due to 
or the result of a service-connected disability. 38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001), 38 C.F.R. § 3.102, 
3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the veteran's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the VCAA by letter in 
March 2001.  He was notified of the evidence necessary to 
establish his eligibility for service connection for his 
alleged right finger condition and the evidence required to 
establish service condition for a nervous condition secondary 
to his alleged right finger condition in the March 2000 
Statement of the Case (SOC).  The veteran was again notified 
of the evidence necessary for his service connection claim 
for the alleged right finger condition by letter in November 
2001.  Therefore, the Board finds that the veteran was 
notified of the evidence needed to substantiate his claims 
and that the RO complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 
5102, 5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for his alleged right finger condition and for his claim for 
service connection for a nervous condition, secondary to his 
alleged right finger condition, have been properly developed 
and that no useful purpose would be served by remanding said 
issues with directions to provide further assistance to the 
veteran.  Specifically, the RO sought and obtained the 
veteran's service medical records, obtained VA medical 
treatments records from February 1996 and February 1999 to 
November 1999, scheduled the veteran for an appropriate VA 
examination for August 2000, and specifically requested the 
veteran to submit evidence to further his claim by letters 
dated in November 1999 and November 2001.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issues on 
appeal, and that the duty to assist the veteran has been 
satisfied.  Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

II. Service Connection for Right Index Finger Condition

At the outset, the Board notes that the veteran's claims 
folder was rebuilt, as his previous claims folder was lost.  
However, the rebuilt claims folder contains the veteran's 
February 1999 claim and all documentation forward, as well as 
his service medical records and a pertinent August 2001 VA 
examination appointment record. There is no indication that 
any evidence submitted after the folder was rebuilt was not 
included therein.

In the present case, the veteran contends that he has a right 
finger condition for which he is entitled service connection.  
A November 1978 service medical record reveals that the 
veteran was diagnosed with a second digit deformity.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), (b), (d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In the present case, a review of the medical evidence of 
record does not reveal a current disability of the veteran's 
right index finger.  The February 1996 and February 1999 to 
November 1999 VA medical records do not reveal treatment or a 
diagnosis of a right index finger condition.  Additionally, 
the veteran was scheduled for a VA examination in August 2001 
for which the evidence of record reveals he failed to report.  
The veteran was advised by letter in June 2001 that:

Your attendance to the medical exam is of 
importance for completion of your claim.  
If you are unable to assist it is 
important you notify us.  Please be 
reminded the outcome of your claim may 
depend on the results of this exam.  
Failure to report without justification 
may result unfavorable to your claim.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(a)(b).  Therefore, since the 
evidence reveals that the veteran failed to report for a VA 
examination scheduled in conjunction with his original 
compensation and that he did not submit a good cause for 
failing to report, the Board must decide his claim based on 
the evidence of record.  As stated above, the evidence of 
record does not reveal a diagnosis of a current right index 
finger condition.  As such, the Board must find that the 
veteran does not have a disability of his right index finger 
resulting from the injury revealed in his service medical 
records.  See 38 C.F.R. § 3.303(a).

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's service connection 
claim for a right index finger condition.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his claim, that doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Service Connection for a Nervous Condition as Secondary 
to a 
Right Index Finger Condition

The veteran contends, in essence, that a right index finger 
condition, which he contends should be service connected, has 
aggravated his nervous condition.  However, after a complete 
and thorough review of the evidence, the Board finds that his 
contention is not supported by the evidence, and that his 
claim fails.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of a service-
connected disability. 38 U.S.C.A. § 1131, 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right index finger condition as the evidence of record does 
not reveal a current disability.  A review of the evidence of 
record reveals that the veteran is not service connected for 
any other disabilities.  As such, the veteran does not have a 
service-connected disability to which his nervous condition 
can be attributed, or be proximately due to or the result of.  
See 38 C.F.R. § 3.310(a).  Therefore, the Board must find 
that the preponderance of the evidence weighs against the 
veteran's service connection for a nervous condition, 
secondary to a right index finger condition.  The Board has 
considered the doctrine of reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his claim, that doctrine is not for application.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a right index finger condition is 
denied.

Service connection for a nervous condition, secondary to a 
right index finger condition, is denied.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

